UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7257



LEE A. CLARKE,

                                              Plaintiff - Appellant,

          versus


LONNIE M. SAUNDERS, Warden, Augusta Correc-
tional Center; DOCTOR MARSH; WILLIAM FAULKEN-
BERRY; AUGUSTA MEDICAL CENTER,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-00-1100-AM)


Submitted:   January 18, 2001             Decided:   January 25, 2001


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Lee A. Clarke, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lee A. Clarke, a Virginia inmate, appeals the district court’s

orders denying relief on his 42 U.S.C.A. § 1983 (West Supp. 2000)

complaint under 28 U.S.C.A. § 1915A (West Supp. 2000) and denying

his motion for reconsideration.       We have reviewed the record and

the district court’s orders and find that this appeal is frivolous.

Accordingly, we dismiss the appeal on the reasoning of the district

court.   Clarke v. Saunders, No. CA-00-1100-AM (E.D. Va. filed July

13, 2000 and July 28, 2000; entered July 31, 2000).      We deny the

motion for leave to proceed in forma pauperis and dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                            DISMISSED




                                  2